DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 11/23/21.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-20 are rejected under 35 U.S.C. 112.
Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (US 2008/0046432).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, and further in view of Davis et al. (US 2014/0006465).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-8 disclose a “snapshot-related operation.”  The term "snapshot-related" in claim 1 is a relative term which renders the claim indefinite.  The term "snapshot-related" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 3 recites the limitation "the copy-on-write operation".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 16 recites the limitation "the file object" in the amended ‘wherein’ statement.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this will be interpreted as “the snapshotted file object.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (US 2008/0046432).

With respect to claim 1, Anderson teaches a method, comprising: 
obtaining, by a system comprising a processor, domain membership information comprising one or more domain identifiers associated with a file object (Anderson, Fig. 2a, Snap1, 221, Fig. 7a step 603 & pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221); 
based on a last paint value of the domain membership information being determined to be out of date (Anderson, pa 0134, If the last snapshot ID is not less than the global count, then we know that the snapshot ID is equal to the global count and the governance list of the inode is, therefore, up to date. & pa 0135, if the last snapshot ID is less than the global count, a while loop initiates and executes while EXAMINED MINIMUM is less than or equal to the global snapshot count. Examiner Note: painting process continues when last snapshot ID is less than global count, which indicates that the last snapshot ID is out of date), performing a painting operation to update the file object, wherein the painting operation occurs last in first out from a paint list comprising one or more relevant file objects until a final out of date last paint value is reached (Anderson, pa 0134, global count indicates time when a snapshot was created or when the governance list of a particular inode was updated & 
obtaining a set of snapshot identifiers based on the domain membership information (Anderson, Fig. 7 step 602, Fig. 7b step 625, pa 0129, the painting process can determine whether file is governed by a snapshot & pa 0095&0098, the fields in the inode metadata structure include the governance list field 304, that includes all of the snapshot IDs that govern the particular inode); and 
performing a snapshot-related operation to the file object based on the set of snapshot identifiers (Anderson, Fig. 7a step 605 & pa 0130, file COW process is executed).

With respect to claim 2, Anderson teaches the method of claim 1, wherein the performing the snapshot-related operation to the file object based on the set of snapshot identifiers comprises performing a copy-on-write operation to the file object (Anderson, pa 0130, file COW process is executed).

With respect to claim 3, Anderson teaches the method of claim 1, further comprising determining a snapshot identifier range for the copy-on-write operation based on the set of snapshot identifiers (Anderson, pa 0179, determining a range of snapshots).

With respect to claim 4, Anderson teaches the method of claim 3, wherein the determining the snapshot identifier range based on the set of snapshot identifiers comprises selecting a largest snapshot identifier from the set of snapshot identifiers as an end value of the snapshot identifier range and selecting a next largest snapshot identifier from the set of snapshot identifiers as a beginning value of the snapshot identifier range (Anderson, pa 0179 range of snapshots from oldest to newest or newest to oldest).

With respect to claim 5, Anderson teaches the method of claim 1, wherein the obtaining the domain membership information comprises accessing file metadata associated with the file object (Anderson, pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221 & pa 0095&0098, the 

With respect to claim 6, Anderson teaches the method of claim 1, wherein the obtaining the set of snapshot identifiers comprises using one or more domain identifiers corresponding to the domain membership information to retrieve snapshot-specific data associated with the one or more domain identifiers (Anderson, Fig. 7 step 602, Fig. 7b step 625, pa 0129, the painting process can determine whether file is governed by a snapshot & pa 0095&0098, the fields in the inode metadata structure include the governance list field 304, that includes all of the snapshot IDs that govern the particular inode & Fig. 7a step 603 & pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221).

With respect to claim 8, Anderson teaches the method of claim 6, further comprising, creating a snapshot, comprising creating a domain on a path corresponding to the snapshot (Anderson, pa 0121, getting the path of the root of the snapshot to be created), obtaining a domain identifier corresponding to the snapshot in response to the creating the domain, and adding a snapshot identifier associated with the snapshot to the snapshot-specific data associated with the domain identifier (Anderson, pa 0146, adding the LIN of the target file/dir to the snapshot tracking file associated with the governing snapshot).

claim 9, Anderson teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: 
creating a snapshot, comprising creating a domain on a directory path corresponding to the snapshot (Anderson, Fig. 6 step 402 & pa 0121, getting the path of the root of the snapshot to be created, where the root of the snapshot is the top-most level in the file system hierarchy governed by the snapshot), the domain identified by a domain identifier (Anderson, Fig. 6 step 403 & pa 0122, snapshot tracking file is created with fields including the snapshot ID field 311), and adding a snapshot identifier associated with the snapshot to the snapshot-specific data associated with the domain identifier (Anderson, Fig. 6 step 409 & pa 0125, genesis snapshot ID is added to the governance list of the inode associated with the current version of the root of the snapshot); 
obtaining domain membership information associated with the file object, the domain membership information comprising the domain identifier (Anderson, Fig. 7a step 603 & pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221); 
based on a last paint value of the domain membership information being determined to be out of date (Anderson, pa 0134, If the last snapshot ID is not less than the global count, then we know that the snapshot ID is equal to the global count and the governance list of the inode is, therefore, up to date. & pa 0135, if the last snapshot ID is less than the global count, a while loop initiates and executes while EXAMINED MINIMUM is less than or equal to the global snapshot count. Examiner performing a painting operation to update the file object, wherein the painting operation occurs iteratively until a write lock is acquired (Anderson, pa 0134, global count indicates time when a snapshot was created or when the governance list of a particular inode was updated & Fig. 7b, step 621, pa 0135, if the last snapshot ID is less than the global count, a while loop initiates and executes while EXAMINED MINIMUM is less than or equal to the global snapshot count. Pa 0138 & Fig. 7b step 627, add snapshot ID to governance list of target/file directory, updating the file object  Examiner Note: if the global snapshot count increments, a new modification has occurred and acquired a lock);
obtaining a group of snapshot identifiers based on the domain membership information (Anderson, Fig. 7 step 602, Fig. 7b step 625, pa 0129, the painting process can determine whether file is governed by a snapshot & pa 0095&0098, the fields in the inode metadata structure include the governance list field 304, that includes all of the snapshot IDs that govern the particular inode); and 
performing a copy-on-write operation to the file object based on the group of snapshot identifiers (Anderson, Fig. 7a step 605 & pa 0130, file COW process is executed).

With respect to claim 10, Anderson teaches the system of claim 9, wherein the operations further comprise, determining that the copy-on-write operation is to be performed to the file object, comprising determining that a last snapshot identifier value associated with the file object is below a global snapshot 

With respect to claim 11, Anderson teaches the system of claim 10, wherein the operations further comprise, determining a snapshot identifier range for the copy-on-write operation based on the group of snapshot identifiers (Anderson, pa 0179, determining a range of snapshots).

With respect to claim 12, Anderson teaches the system of claim 11, wherein the determining the snapshot identifier range based on the group of snapshot identifiers comprises selecting a largest snapshot identifier from the group of snapshot identifiers as an end value of the snapshot identifier range and selecting a next largest snapshot identifier from the group of snapshot identifiers as a beginning value of the snapshot identifier range (Anderson, pa 0179 range of snapshots from oldest to newest or newest to oldest).

With respect to claim 13, Anderson teaches the system of claim 11, wherein the obtaining the domain membership information comprises accessing a file attribute associated with the file object (Anderson, pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221 & pa 0095&0098, the fields in the inode metadata structure include the governance list field 304, that includes all of the snapshot IDs that govern the particular inode).

claim 14, Anderson teaches the system of claim 9, wherein the obtaining the group of snapshot identifiers comprises using the domain identifier to retrieve snapshot-specific data associated with the domain identifier (Anderson, Fig. 7 step 602, Fig. 7b step 625, pa 0129, the painting process can determine whether file is governed by a snapshot & pa 0095&0098, the fields in the inode metadata structure include the governance list field 304, that includes all of the snapshot IDs that govern the particular inode & Fig. 7a step 603 & pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221).

With respect to claim 16, Anderson teaches the non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising: 
determining whether a copy-on-write operation is to be performed to a snapshotted file object (Anderson, pa 0072, receive and process requests to create snapshots, to delete snapshots, to read snapshot data, to modify data governed by a snapshot, etc.), and in response to determining that no copy-on-write operation is to be performed, skipping the copy-on-write operation with respect to the snapshotted file object (Anderson, Fig. 7d, step 641 & pa 0150, determine whether there is a previous version of the target file, if not, do not perform COW), and in response to determining that the copy-on-write operation is to be performed (Anderson, pa 0128, copying data in response to a write request): 
obtaining domain membership information associated with the snapshotted file object (Anderson, Fig. 7a step 603 & pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221); 
based on a last paint value of the domain membership information being determined to be out of date (Anderson, pa 0134, If the last snapshot ID is not less than the global count, then we know that the snapshot ID is equal to the global count and the governance list of the inode is, therefore, up to date. & pa 0135, if the last snapshot ID is less than the global count, a while loop initiates and executes while EXAMINED MINIMUM is less than or equal to the global snapshot count. Examiner Note: painting process continues when last snapshot ID is less than global count, which indicates that the last snapshot ID is out of date), performing a painting operation to update the file object, wherein the painting operation occurs iteratively until a write lock is acquired (Anderson, pa 0134, global count indicates time when a snapshot was created or when the governance list of a particular inode was updated & Fig. 7b, step 621, pa 0135, if the last snapshot ID is less than the global count, a while loop initiates and executes while EXAMINED MINIMUM is less than or equal to the global snapshot count. Pa 0138 & Fig. 7b step 627, add snapshot ID to governance list of target/file directory, updating the file object  Examiner Note: if the global snapshot count increments, a new modification has occurred and acquired a lock);
obtaining snapshot identifiers based on the domain membership information (Anderson, Fig. 7 step 602, Fig. 7b step 625, pa 0129, the painting process can determine whether file is governed by a snapshot & pa 0095&0098, the fields in the ; and 
performing the copy-on-write operation to the file object based on the snapshot identifiers (Anderson, Fig. 7a step 605 & pa 0130, file COW process is executed).

With respect to claim 17, Anderson teaches the non-transitory machine-readable medium of claim 16, wherein the determining whether the copy-on-write operation is to be performed to the snapshotted file object comprises evaluating a last snapshot identifier value associated with the file object relative a global snapshot identifier value (Anderson, Fig. 7b step 621 & pa 0134, is last snapshot ID less than global count), and determining that the copy-on-write operation is to be performed in response to the last snapshot identifier value associated with the file object being below the global snapshot identifier value (Anderson, pa 0135, if the last snapshot ID is less than the global count, proceed), or determining that the copy-on-write operation is not to be performed in response to the last snapshot identifier value associated with the file object not being below the global snapshot identifier value (Anderson, pa 0134, if the last snapshot ID is not less than the global count and the governance list is up to date and the process ends).

With respect to claim 18, Anderson teaches the non-transitory machine-readable medium of claim 16, wherein the operations further comprise, in response to determining that the copy-on-write operation is to be performed, determining a snapshot 

With respect to claim 19, Anderson teaches the non-transitory machine-readable medium of claim 18, wherein the determining the snapshot identifier range based on the snapshot identifiers comprises selecting a largest snapshot identifier from the snapshot identifiers as an end value of the snapshot identifier range and selecting a next largest snapshot identifier from the snapshot identifiers as a beginning value of the snapshot identifier range (Anderson, pa 0179 range of snapshots from oldest to newest or newest to oldest).

With respect to claim 20, Anderson teaches the non-transitory machine-readable medium of claim 16, wherein in response to determining that the copy-on-write operation is to be performed, the obtaining the snapshot identifiers comprises using the domain membership information to retrieve snapshot-specific data associated with the domain membership information (Anderson, Fig. 7 step 602, Fig. 7b step 625, pa 0129, the painting process can determine whether file is governed by a snapshot & pa 0095&0098, the fields in the inode metadata structure include the governance list field 304, that includes all of the snapshot IDs that govern the particular inode & Fig. 7a step 603 & pa 0133, traverse up the tree to discover whether the file or directory is governed by snapshot one 221).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, and further in view of Davis et al. (US 2014/0006465).

With respect to claim 7, Anderson teaches the method of claim 6, as discussed above.  Anderson doesn't expressly discuss wherein the using the one or more domain identifiers corresponding to the domain membership information to retrieve the snapshot-specific data associated with the one or more domain identifiers comprises requesting the snapshot-specific data from a domain manager.
Davis teaches wherein the using the one or more domain identifiers corresponding to the domain membership information to retrieve the snapshot-specific data associated with the one or more domain identifiers comprises requesting the snapshot-specific data from a domain manager (Davis, pa 0008, two or more cloud controllers collectively manage distributed filesystem data where each cloud controller “owning” a distinct portion of the global namespace & pa 0402, requesting data from a cloud controller).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Anderson with the teachings of Davis because it provides data consistency for the distributed data (Davis, pa 0008) while providing good performance and response times for file access requests (Davis, pa 0415).

	With respect to claim 15, the limitations are essentially the same as claim 7, and are rejected for the same reasons.

Response to Arguments
Rejection of claims 1-8 under 35 U.S.C. 112 
Applicant’s arguments, filed 4/16/21, with respect to claims 1-8 have been fully considered and are not persuasive.  
With respect to claim 1, the term "snapshot-related" in claim 1 is a relative term which renders the claim indefinite.  The term "snapshot-related" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No amendments have been made that overcome this issue.
With respect to claim 3, there is insufficient antecedent basis for the limitation "the copy-on-write operation" in the claim.  No amendments have been made that overcome this issue.  
With respect to claim 16, there is insufficient antecedent basis for the limitation "the file object" in the claim.  No amendments have been made that overcome this issue.
Accordingly, the 35 U.S.C. 112 rejection is maintained.

Rejection under 35 U.S.C. 103 
Applicant argues that the references do not teach “the painting operation occurs last in first out from a paint list comprising one or more relevant file objects until a final out of date last paint value is reached”.  The Examiner respectfully disagrees.  Anderson teaches that painting is performed if the last snapshot ID is less than the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169